                                UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF' WISCONSIN

IN RE:                                                     Case   No. 14-34221-KMP
           MARK G HENKE
           CHERYL E HENKE                                  Chapter   13


                                                           NOTICE OF FINAL CURE PAYMENT

Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(Ð, the Chapter 13 Trustee, Scott Lieske files
this Notice of Final Cure Payment. The amount required to complete the plan has been received by the
Trustee.

Name of      Creditor:   U.S. BANK TRUSTNATONAL ASSOCIATION AS

Final Cure Amount
Court        Trustee                                   Claim              Amount
Claim #      Claim #               Account #           Allowed            Paid
1   8-1            074-0           9631                $ 8,406.35         $ 8,406,35

Direct Amount Paid by Debtor:               Unknown

Total Amount Paid by Trustee:               $8,406.3   5



Monthly Ongoing Mortgage Payment

Mortgage is     Paid:       Direct by the Debtor(s)


    Within 2l davs of the service of the Notice nf Final Crrre P avment the crerl itor MI IST file with the
U.S. Bankruptcy Court and serve a Statement as a supplement to the holder's proof of claim on the
debtor(s), debtor(s) Counsel and the Chapter 13 Trustee, pursuant to Fed,R.Bank.P.3002.1(g), indicating:

      1)   Whether it agrees thatthe debtor(s) have paid in   full the amount required to cure the default on
the claim; and

      2)   Whether the debtor(s) are otherwise current on allpayments consistent with 11 U.S.C. $ 1322(b)
(s)

    The statement shall itemize the required cure or post-petition amounts, if any, that the holder
contends remain unpaid as of the date of the statement, The statement shall be filed as a supplement to
the holder's proof of claim and is not subject to Rule 3001(Ð. Failure to noti$r may result in sanctions,



Dated: July 02,2020

                                                                                       lt4-34221 r8-r ) {NFC}HENKE
                                                                                         Do Not Write On




                    Case 14-34221-kmp          Doc 93       Filed 07/02/20        Page 1 of 2
                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF WISCONSIN

IN RE                                                   Case   No. |4-34221-KMP
        MARK G HENKE
        CHERYL E HENKE                                  Chapter   13




                                     CERTIFICATE OF' SERVICE




    I hereby certify that on July 02, 2020,The Trustee's NOTICE OF FINAL CURE PAYMENT was
electronically filed with the Clerk of Courl and served upon the following parties using the ECF system


                             OFFICE OF THE U.S. TRUSTEE

                             GERACI LAW L.L.C.

     The undersigned further certifies that this notice was mailed by United States Postal Service to the
following non-ECF participants :

                             U.S. BANK TRUST NATONAL ASSOCIATION AS
                             TRUSTEE OF CHALET SERIES III TRUST C/O
                             SN SERVICING CORP.,323 5TH STREET
                             EUREKA, CA 95501-

                             MARK G HENKE & CHERYL E HENKE
                             2460 MAGNA VISTA .
                             JACKSON,     WI    53037



Dated: July 02,2020


                                    Miranda    J.
                                    Office of             13 Trustee
                                    Scott Lieske
                                    P O Box 510920
                                    Milwaukee, WI53203
                                    Phone: 414^271-3943
                                    Fax: 414-271-9344
                                    Email: info@chapter I 3milwaukee.com




                 Case 14-34221-kmp            Doc 93      Filed 07/02/20       Page 2 of 2
